Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 1 of 17




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 0:20-cv-60416-CANNON/HUNT

       TOCMAIL INC., a Florida corporation,

                Plaintiff,

       v.

       MICROSOFT CORPORATION, a Washington
       corporation,

                Defendant.


                       DEFENDANT MICROSOFT CORPORATION’S L.R. 56.1(a)
                              STATEMENT OF MATERIAL FACTS

               Pursuant to Local Rule 56.1(a), Defendant Microsoft Corporation (“Microsoft”)

   respectfully sets forth the following material facts about which it contends there exists no genuine

   issue of fact:

            A. Microsoft’s Cybersecurity Feature, Safe Links

               1.      The software at issue in this case concerns Microsoft’s Safe Links, a cybersecurity

   feature 1 that protects users from malicious URLs, including those accomplished through a type of

   attack known as IP network evasion 2, in emails and their attachments, at the time of delivery and




   1
     For context, and as stated in the Parties’ Joint Statement of Undisputed Facts [ECF No. 95]
   (“JSUF”), Safe Links is a feature accessible to consumers who purchase a larger, stand-alone
   cloud-based security suite that was originally named “Advanced Threat Protection” (“ATP”) but
   was recently renamed “Microsoft Defender for Office 365” (“Defender”) (referred to herein
   interchangeably as “ATP” or “Defender”), or purchase an Office 365 suite that includes the
   Defender security suite. JSUF ¶¶ 1, 3.
   2
     IP network evasion, referred to as “IP Cloaking” by TocMail, is a type of cyberattack that
   TocMail explains as occurring when a dynamic URL redirects IP addresses it detects to be a
   security scanner to a benign site, but redirects IP addresses it does not detect to be a security
   scanner to a malicious site, where the user’s device can be hacked (referred to herein as “IP
   Cloaking” for consistency). See ECF No. 42 (“Am. Compl.”) ¶ 20.


                                                        1
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 2 of 17




   at the time-of-click, by checking the URL’s reputation and detonating if necessary. See Deposition

   of Jason Rogers dated March 17, 2021 (“Exhibit 1”) at 26:23-27:8; Deposition of Microsoft

   Corporate Representative Jason Rogers dated March 16, 2021 (“Exhibit 2”) at 15:7-22;

   Microsoft’s Amended Responses to Plaintiff’s Second Set of Interrogatories (“Exhibit 3”) at

   Response to Interrogatory No. 10, 15; Microsoft’s Amended Responses to Plaintiff’s 4th Set of

   Interrogatories (“Exhibit 4”) at Response to Interrogatory No. 17; Deposition of Microsoft

   Corporate Representative Amar Patel dated March 9, 2021 (“Exhibit 5”) at 47:17-48:10.

          2.      Safe Links provides protection, in part, by checking a URL’s reputation against

   Microsoft’s most current URL reputation list and blocking known malicious links at the time of

   click, every time the link is clicked. Ex. 2 at 14:9-15:22, 16:24-25, 58:15-59:3; 60:1-9.

          3.      Safe Links also protects users from malicious links that were not known at the time

   of delivery but were discovered to be malicious post-delivery. Ex. 2 at 15:23-16:5.

          4.      Microsoft invests its resources into thwarting and prioritizing what its algorithms

   deem to be the most critical and common forms of cyberattacks affecting its customers, but IP

   Cloaking is not such a threat to Microsoft users. See Deposition of Amar Patel dated March 10,

   2021 (“Exhibit 6”) at 24:13-18; Deposition of Abhijeet Hatekar dated March 29, 2021 (“Exhibit

   7”) at 40:16-22; Microsoft’s Am. Resp. to Plaintiff’s 1st Set of Interrogatories (“Exhibit 8”) at

   Response to Rog. No. 8.

          5.      Since mid to late 2018, Microsoft has had the ability to use and does use IP

   anonymization to “mask” its known IP addresses with unknown third-party IP addresses, and route

   detonation traffic out of non-Microsoft IP ranges, helping avoid cyberattacks through evasion of

   known Microsoft IP addresses (what TocMail refers to as IP Cloaking). Ex. 3 at Response to

   Interrogatory No. 15; Ex. 6 at 58:22-59:15; Ex. 7 at 38:5-10, 41:14-18, 42:17-20, 94:4-95:21.




                                                    2
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 3 of 17




          6.      While Safe Links does not provide, or advertise that it provides, 100% protection

   for its users against all forms of attacks, (Ex. 6 at 103:7-107:6; Ex. 7 at 37:2-18), Safe Links is

   effective at protecting users from malicious links and IP evasion (IP Cloaking). Ex. 7 at 31:22-

   33:25 (explaining Microsoft has not “solved” IP evasion (nor could anyone say so), but that

   Microsoft has technology to combat it; “Q. So the problem of identifying whether evasion is

   occurring or not, IP evasion specifically, is that still a problem today? A. No. Q. So you’re able to

   do a better job of identifying whether IP evasion occurred? A. Not in 100 percent of the cases, but,

   yes, more than 95 percent of the time we are able to identify. Q. You’re able to identify that IP

   evasion took place? A. Yes, and take corrective actions as well.”), 41:14-18 (“in late 2018 itself,

   you know, when we invested into -- into a third-party solution for anonymizing IP ranges from

   Microsoft, we started seeing, you know, huge success in our effectiveness.”), 94:20-95:21

   (discussing technology that combats IP evasion, stating “we have seven or eight different

   techniques to basically combat IP evasion. No one layer will be 100 percent successful.”).

          7.      In order to have access to the Safe Links feature, a consumer must purchase or

   license Microsoft software packages, like ATP/Defender or an Office 365 suite that includes the

   ATP/Defender security suite, each of which includes a myriad of other services. Deposition of

   Microsoft’s Corporate Representative Kathryn Griffith dated March 23, 2021 (“Exhibit 9”) at 9:5-

   17; Expert Rebuttal Report of Keith Ugone (“Exhibit 10”) ¶¶ 20, 25, Ex. 4; Am. Compl. ¶ 57;

   ECF Nos. 42-3, 42-5 at p. 84.

          8.      Defender is a robust cloud-based email filtering service that helps protect an

   organization against unknown malware, viruses and harmful links in real-time, and it offers rich

   reporting and URL trace capabilities. ECF Nos. 42-3 at p. 5, 42-4 at p. 5, 42-5 at p. 85, 42-6 at pp.

   2-3.




                                                    3
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 4 of 17




          9.      Defender provides anti-phishing, anti-spam, spoof intelligence, and anti-malware,

   among other things. Ex. 1 at 28:23-30:20; ECF No. 42-2 at p. 2.

          10.     Office 365 includes a variety of services including, but not limited to, Skype,

   Yammer, SharePoint, Microsoft Teams, and other applications such as Outlook, Word,

   PowerPoint, and Excel, for example. Ex. 10 ¶¶ 25, 50(c)(i); ECF No. 42-5 at p. 4 (see Table of

   Contents’ Services Overview).

          11.     On March 15, 2021, only 2.7% of commercial tenants (which are companies and

   organizations) worldwide had the Safe Links policy within Defender or Office 365 with Defender

   turned on. Microsoft’s Response to Plaintiff’s 5th Set of Interrogatories (“Exhibit 11”) at Response

   to Interrogatory No. 22.

      B. Microsoft’s Advertising of Safe Links

          12.     Microsoft does not guarantee that it can block every single type of cyberattack

   every single time, as hackers are constantly evolving their techniques in the ever-changing threat

   landscape. Ex. 6 at 82:14-24; Ex. 7 at 31:22-32:9.

          13.     Microsoft does not advertise Safe Links is 100% effective, or that Safe Links

   protects users 100% of the time from IP Cloaking, as neither Microsoft nor any other company

   can represent being able to do so (despite TocMail’s guarantee that it prevents IP Cloaking 100%

   of the time). Ex. 6 at 35:17-20, 37:9-19, 103:7-104:3, 106:16-107:2; Ex. 7 at 33:14-25; Deposition

   of Debraj Ghosh dated March 11, 2021 (“Exhibit 12”) at 71:11-16, 128:13-16,136:10-15;

   TOCMAIL_00002108 (“Exhibit 13”) at -09 (Microsoft’s Office 365 Advanced Threat Protection

   FAQ states “Will ATP catch 100% of malicious attacks? No. In fact, no advanced threat protection

   product can catch 100% of malicious attacks”); ECF No. 42-2 at p. 6 (product brochure anticipates

   that its consumers will experience malicious content getting through to their system, stating: “Even




                                                    4
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 5 of 17




   if the message passes through detonations, the content is analyzed further … and we take actions

   based on what you have configured as policy.”); c.f. Deposition of Michael Wood dated March 19,

   2021 (“Exhibit 14”) at 127:2-16 (stating that TocMail stops “cloaking based phishing” attacks “a

   hundred percent.”).

          14.     The advertising messages at issue are not easily accessible. For example, in order

   to view these messages, consumers must search for specific content, click on multiple webpages,

   download various brochures, and read through thousands of words and multiple pages to get to the

   at-issue messages, making it unlikely that many, much less all, Microsoft consumers ever viewed

   them. Ex. 10 ¶ 46.

          15.     The majority of these messages were created and disseminated between 2015 and

   2019, and therefore predate the creation of TocMail’s product in December 2019. See Am. Compl.

   ¶ 64 (stating Ex. 3 was created in 2015, Ex. 4 was created in 2016, Ex. 5 was created in 2017, and

   Ex. 6 was created in 2019); id. ¶ 75 (stating Ex. 9 was created in 2019); id. Ex. 8 at p. 2 (“last

   updated January 2018”); id. Ex. 9 at p. 2 (“last updated March 2018”).

          16.     Each statement at issue was made to Information Technology (“IT”) professionals

   within the cybersecurity industry that are highly knowledgeable in cybersecurity, not an average

   lay customer. This is undisputed by Plaintiff. Am. Compl. ¶ 71; Ex. 12 at 46:1-13, 132:1-25; Ex.

   2 at 29:20-23, 61:2-12; ECF No. 42-2 at p. 4-5 (advertisement directed to “admin”); ECF No. 42-

   3 at p. 9 (same).

          17.     A senior product marketing manager for Safe Links succinctly describes “time of

   click,” a phrase in Microsoft’s Advertising Message #1 at issue in the Amended Complaint as

   follows: “Time of click protection is when we examine a link against our reputation filters again

   if it lands in a user mailbox after it has already gone through the standard EOP filters. Advanced




                                                   5
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 6 of 17




   malicious links often morph from the edge to the inbox so we test the link against our reputation

   filters again at the time of click. If the link passes our reputation check again at the time of click

   then we do not block it … [We will] add the link to our reputation filters [if] we [later] determine[]

   it was malicious because not every link is known by our reputation filters or will be caught by our

   ML models. We do not guarantee 100% catch for malicious links. I’m not sure if there is a clearer

   way to describe what Safe Links does.” MSFT_TOC00007255 (“Exhibit 15”) at -55.

          18.     The phrase, “malicious links are dynamically blocked,” in Microsoft’s Advertising

   Message #2 at issue in the Amended Complaint, means that “in some cases, … we can protect

   against [] known threats. And so as the threats evolve, as people see new mail coming in and new

   links coming in[,] we are updating the reputation of the Safe Links server with our ongoing

   improving knowledge of known threats. Some of that knowledge comes from the detonation

   service. And so … we are going to continually be blocking malicious links that may be sent to

   you, and that’s what this is indicating.” Ex. 6 at 105:14-25.

          19.     The statement, “Safe Links [] proactively protects your users if they click such a

   link. That protection remains every time they click the link…,” in Microsoft’s Advertising

   Message #2 at issue in the Amended Complaint, is accurate because “[e]very time the user clicks

   on a link[,] Safe Links will have the opportunity to evaluate whether that link is good or bad

   assuming the customer has bought ATP and they’ve turned on Safe Links for that user.” Ex. 6 at

   102:19-25. “The Safe Links protection service will have the opportunity to evaluate that link with

   two measures. The first will be the reputation service, the second will be time-of-click detonation,

   and that’s what this is saying.” Id. at 103:17-20; see also id. 101:24-105:7.

          20.     The word “ensure” in Message #3 is not synonymous with “guarantee,” nor does

   Microsoft advertise a 100% guarantee or that Safe Links is 100% effective. Ex. 6 at 106:16-107:2




                                                     6
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 7 of 17




   (“We don’t guarantee 100 percent protection, but what we do do is a number of things, as I stated.

   You know, we have the ability to detect [False Negatives] and correct them using time travel where

   we can recall an e-mail out of the user’s inbox, … we have the ability to attack anomalous account

   activity and protect that user from any harm, and we also have the ability to update reputation. So

   at a later time if we learn that this link is bad we can block it, and we can certainly update the

   reputation with that updated logic as well.”), 35:17-20, 103:7-104:3; Ex. 7 at 37:9-19; Ex. 12 at

   71:11-16, 128:13-16, 136:10-15; Ex. 13 at -09; MSFT_TOC00077054 (“Exhibit 16”) at -54

          21.     That Safe Links is not 100% effective is made clear through customer-facing

   documents and talking points. Ex. 13 at -09 (Office365 Advanced Threat Protection FAQs: “Will

   ATP catch 100% of malicious attacks? No. In fact, no advanced threat protection product can catch

   100% of malicious attacks, despite claims to the contrary. The notion of 100% protection is a

   misperception that is driven by the marketing and sales messages of some vendors in this

   industry.”); Ex. 16 at -54 (Office365 Field Advisory: “No solution is 100% secure, but the best

   services update quickly … Microsoft invests more than $1 billion annually to ensure our services

   remain best in class and can constantly keep or exceed the pace of the evolving threat landscape.”).

          22.     This “no-guarantee” concept is also made known to customer-facing marketing

   professionals within Microsoft. See Ex. 15 at -55 (“As for the URL that got through, it is impossible

   to catch everything 100%”); id. at -55 (“We do not guarantee 100% catch for malicious links. I’m

   not sure if there is a clearer way to describe what Safe Links does.”); MSFT_TOC00036565

   (“Exhibit 17”) at -65 (“This one is simply a missed spam, I agree. This is going to happen

   sometimes. We do not guarantee 100% detection.”) (emphasis added); MSFT_TOC00201836

   (“Exhibit 18”) at -40 (“You need to explain we filter to prevent [False Positives] and that Nobody

   detonates 100% of all links.”); MSFT_TOC00059187 (“Exhibit 19”) at -87 (“customers also




                                                    7
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 8 of 17




   realize that no solution is 100% effective.”).

           23.      Notwithstanding Safe Links advertisements, Microsoft’s customers usually test

   Safe Links before purchasing it, thereby reaching their own conclusions regarding the efficacy of

   Safe Links and its value to their company. See Ex. 12 at 11:6-12:4, 133:1-25.

           24.      Safe Links advertising is truthful. Ex. 2 at 60:1-60:15 (discussing Message #1); Ex.

   2 at 15:7-22, Ex. 6 at 102:1-11 (discussing Message #2); Ex. 2 at 58:19-59:3 (discussing Message

   #3); see generally Ex. 2 at 61:2-12 (discussing importance of context).

       C. Plaintiff TocMail, Inc. and Its Product

           25.      TocMail, Inc. (“TocMail”) developed a product named TocMail, a plugin for the

   RoundCube email reader, that became available on December 12, 2019. TocMail’s 2nd Amended

   Response to Microsoft’s First Set of Interrogatories (“Exhibit 20”) at Response to Interrogatory

   No. 1; www.tocmail.net (last visited May 23, 2021); Expert Report of Michael Wood (“Exhibit

   21”) at p. 75.

           26.      TocMail claims its product prevents one specific type of cyberattack it refers to as

   “IP Cloaking.” Am. Compl ¶ 90; Ex. 21 at p. 10.

           27.      TocMail claims (but has not proven) its allegedly patented product is the “first” and

   “only” technology that can enable a cloud-based security scanner to always thwart malicious links

   because it avoids IP Cloaking instead of detecting it, as other cybersecurity services do. Am.

   Compl. ¶¶ 90, 92, 93, 103; Ex. 21 at pp. 10, 66.

           28.      By using “IP Cloaking avoidance,” TocMail’s claims its technology does not

   attempt to detect if a link is cloaked or not; it avoids determining if a link redirects a user, and

   where they would be redirected to. Am. Compl. ¶ 88; Ex. 21 at p. 66.

           29.      TocMail’s product and Safe Links are not equivalent products, as Safe Links




                                                      8
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 9 of 17




   performs a broader array of tasks and provides a wider variety of cybersecurity protection to

   consumers. Compare www.tocmail.net (last visited May 23, 2021) to ECF Nos. 42-2 at pp. 6-7,

   42-3 at pp. 8-9, 42-4 at pp. 9-11.

      D. TocMail’s Lack of Sales and Marketing Efforts to Break into the Market

          30.     TocMail admits that although it has had over 33,000 visitors to its website to date,

   it has not made a single sale or subscription of its product and it has no revenue. Ex. 20 at

   Responses to Interrogatories No. 2, 3; Deposition of Michael Wood dated March 18, 2021

   (“Exhibit 22”) at 183:10-16.

          31.     TocMail also admits its advertising efforts consisted of only one agreement with

   Google AdWords for which it spent less than $4,500 in its first 8 months of advertising, and then

   suspending the advertisement (thus having no advertising whatsoever) between July 2020 and

   December 17, 2020. Ex. 20 at Response to Interrogatory No. 1; TocMail’s Amended Response to

   Microsoft’s 2nd Set of Interrogatories (“Exhibit 23”) at Responses to Interrogatories No. 13, 14;

   Email from TocMail’s counsel clarifying TocMail’s response to Interrogatory No. 13, dated

   February 3, 2021 (“Exhibit 24”) at p. 3.

          32.     Beyond its Google AdWords agreement, a press release, and a few emails to

   potential investors, TocMail has not engaged in other marketing. Ex. 22 at 62:23-63:18, 140:22-

   141:6; Ex. 20 at Interrogatory Response No. 1, 7.

          33.     TocMail admits it has no documents that reflect its and/or its product’s reputation

   in the marketplace. TocMail’s Response to Microsoft’s First Request for Production (“Exhibit

   25”) at Response to Request No. 5.

      E. TocMail’s Claims

          34.     On February 26, 2020, two months after it developed its product, TocMail filed its




                                                   9
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 10 of 17




   lawsuit claiming that all Microsoft Defender/ATP customers would have been TocMail customers

   but for Microsoft falsely advertising Safe Links as the “solution to IP Cloaking,” which has caused

   economic and reputational harm to TocMail in the tens of billions of dollars. See Compl. (ECF

   No. 01); Am. Compl. ¶¶ 93-95.

          35.     TocMail claims that because it is the sole provider of a cloud based redirect service

   supposedly capable of consistently thwarting IP Cloaking, “all 100 million subscriptions [of

   ATP/Defender] would have subscribed to TocMail as TocMail is their only option,” but for

   Microsoft’s purported false advertising; this would have purportedly occurred by April 2020,

   within 6 months of TocMail making a single press release of its product in November 2019. Am.

   Compl. ¶ 95; Expert Report of Marcie D. Bour (“Exhibit 26”) at ¶ 82; Deposition of Marcie Bour

   dated March 15, 2021 (“Exhibit 27”) at 35:21-36:1, 145:12-146:23.

      F. TocMail Has Not Surveyed Consumers About Their Purchase Decisions to
         Substantiate its Claims.

          36.     TocMail presumes the reason for consumers purchasing Microsoft products and not

   TocMail’s product is that consumers believe they are already receiving the service TocMail

   provides and there is no point in buying TocMail’s product. Ex. 22 at 93:7-16 (“[T]here would be

   some people in there who rejected [TocMail] just because they believed that they already have the

   protection.”); Am. Compl. ¶¶ 94, 102, 115.

          37.     But TocMail admits that it never conducted a survey to determine why consumers

   elected not to purchase the TocMail service. Ex. 22 at 91:9-93:16, 96:2-11.

          38.     TocMail never reached out to consumers individually to determine why they did

   not purchase its service, and indeed TocMail admits that it does not know why any individual

   consumer made any particular purchasing decision. Ex. 22 at 96:2-11.

          39.     TocMail has not heard from a single business consumer regarding the TocMail



                                                   10
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 11 of 17




   service. Ex. 22 at 183:19-184:6.

          40.     TocMail has not conducted a survey, poll, or gathered any other evidence of any

   consumer deception, let alone willful deception caused by the three Microsoft advertising

   messages at issue, and to the contrary, as explained above at Para. 24, Microsoft’s advertising is

   truthful. See Ex. 21 (does not include any data from a consumer survey); Ex. 27 at 118:20-119:13,

   138:5-20; Ex. 22 at 90:15-96:11.

          41.     Further, TocMail did not engage any expert to conduct a causation analysis and

   TocMail’s damages expert, Ms. Marcie Bour (“Bour”), testified that she was directed by TocMail

   to assume that consumers were deceived by the ads. Ex. 27 at 38:18-19, 39:19-20, 41:14, 41:17-

   18, 42:24-25, 56:23-57:2, 121:21-122:8, 138:25-139:3, 149:19-22.

       G. TocMail’s Theory of Microsoft’s Alleged False Advertising is Based on a Flawed
          Premise.

          42.     TocMail’s basis for its claim that Microsoft has falsely advertised its Safe Links

   feature is that “ATP Safe Links runs on EOP servers 3” and therefore “ATP Safe Links has the

   exact same IP addresses as EOP” and does not protect users at the time of click from malicious

   links Am. Compl ¶¶ 61-62; Ex. 21 at pp. 6-7.

          43.     TocMail claims these IP addresses are publicly known (and easily deployed via a

   free software called MKHTAccess_Red), and Hackers can therefore use these publicly available

   IP addresses for IP Cloaking. Ex. 22 at 74:9-17, 75:8-11; Ex. 21 at p. 10.




   3
    Exchange Online Protection (“EOP”) is the default cloud-based security service for Office 365,
   which provides consumers with security features and layers of protection within Office 365. Am.
   Compl. ¶ 43; Ex. 1 at 14:5-11. If a consumer wishes to obtain additional, enhanced layers of
   protection, it can purchase ATP/Defender as a separate add-on to Office 365 or purchase an Office
   365 suite that includes the Defender security suite. Supra Para. 7. The Defender add-on includes
   Safe Links as a part of a myriad of other services to provide additional security features and layers
   of protection beyond those provided by EOP. Id.


                                                    11
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 12 of 17




          44.     However, Safe Links’ URL detonation occurs on its own server. Ex. 1 at 152:20-

   153:4 (“separate servers [from EOP servers] that are deployed in a completely separate way.”),

   151:10-153:12; Ex. 5 at 46:22-23 (“ATP has its own set of servers and Safe Links has its own set

   of servers”); Ex. 6 at 46:24-25 (“I don’t believe ATP Safe Links runs on EOP servers”).

          45.     And, while some of Microsoft’s IP ranges are publicly known, (Ex. 6 at 43:19-23,

   44:8-11, 44:20-23, 45:21-46:1), Microsoft can “route [its] detonation traffic out [of] non-Microsoft

   attributable IP ranges,” (id. at 60:19-20), and in doing so, hackers see a third-party’s IP addresses,

   not Microsoft’s IP addresses, which helps prevent cyberattacks through IP Cloaking. Ex. 3 at

   Response to Interrogatory No. 15; Ex. 6 at 58:22-59:7; Ex. 7 at 32:16-33:2, 94:4-95:21; Deposition

   of Brian Wilcox dated March 25, 2021 (“Exhibit 28”) at 154:14-155:10.

      H. TocMail’s Testing of Safe Links Proves Safe Links Works as Advertised.

          46.     Michael Wood’s (“Wood”) expert report relies upon a video of a known hacker

   named Mikail Tunc, recording himself purportedly using his cellular phone to click on a URL “in

   Safe Links” (as the narration calls it – not in Outlook) and his phone being sent to the original

   URL, which is allegedly a malware download page. Ex. 21 at pp. 61-67.

          47.     It is unclear how the “test” was performed and the video demonstration does not

   show anything other than a “Bank” and red bug icons, with arrows directing to the words “Safe

   Links” and “TocMail,” while a voiceover narrates. Ex. 21 at p. 10 (providing link to

   https://www.youtube.com/watch?v=ST-zXIa-TJw); pp. 61-66 (images).

          48.     Based on the video, Wood concludes that “Safe Links’ users will never be safe from

   links that alter their destination after delivery for as long as Safe Links continues to send users to

   the original URL.” Ex. 21 at pp. 60-61.

          49.     But Wood admits the malware never even reached Tunc’s phone in the video and




                                                    12
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 13 of 17




   that the video “is illustrative … here’s what would happen in the real world, but we’re not going

   to intentionally infect Mikail Tunc’s phone with malware.” Ex. 14 at 103:4-17; see id. at 56:7-25.

          50.     As expected, because Safe Links works to identify and block actual malicious links,

   it would not have identified a benign “test” link as malicious and blocked it, and would have

   instead allowed the user to go to the benign link, as it did here. Ex. 1 at 88:5-13.

      I. TocMail’s Lost Profits Damages Theory is Speculative.

          51.     Bour estimated TocMail’s future lost profits through the year 2035 are

   approximately $15.3 Billion, but later reduced this figure to $9.5 Billion for the first time during

   her deposition. Ex. 26 ¶ 110; Ex. 27 at 25:18-23 (admitting she “didn’t feel there was sufficient

   information available to rely on a hundred percent of [Microsoft’s ATP/Defender consumer] seats

   being captured [i.e. migrating to TocMail] and there wasn’t enough information … to allocate how

   many consumer seats [TocMail] would have captured” from Microsoft).

          52.     Bour’s lost profit’s calculation is based on unverified assumptions and unrealistic

   market conditions. Ex. 27 at 80:3-8, 84:23-85:8, 99:20-100:1; Deposition of Keith Ugone dated

   March 22, 2021 (“Exhibit 29”) at 66:3-14.

          53.     Bour’s lost profits calculation entailed taking “the number of seats for Microsoft

   Office products sold with ATP,” multiplying it by the cost of a subscription to TocMail’s product,

   and projecting the calculated amount of sales TocMail would have earned through the year 2035,

   assuming that every single customer would have purchased TocMail’s product but for the allegedly

   false ads at issue. Am. Compl. ¶¶ 95, 102; Ex. 26 ¶¶ 81-83; Ex. 27 at 24:17-22.

          54.     TocMail acknowledges that there are third-party cybersecurity products that offer

   similar protection as TocMail’s product. See Ex. 14 at 113:7-115:5; Ex. 21 at p. 59; Am. Compl.

   ¶¶ 39, 99.




                                                    13
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 14 of 17




           55.    Yet, Bour’s lost profits calculation assumes every single Microsoft customer would

   have purchased TocMail but for the at-issue ads, which requires the assumption that not one

   consumer would have transitioned to another competitor in the market, such as Proofpoint or

   Mimecast, for example. Ex. 27 at 99:20-100:1; Ex. 29 at 89:6-15, 90:2-5.

           56.    Bour’s analysis assumes 100% of Microsoft consumers would have been exposed

   to the three messages, 100% of Microsoft consumers were confused, and 100% of Microsoft

   consumers materially relied on the statements to alter their purchase decision. Ex. 27 at 118:20-

   119:13, 138:21-139:4, 140:6-19, 143:12-21.

           57.    Bour also assumes for the next 15 years TocMail would have a 98% profitability

   rate but admitted that is an unusually high profitability rate in her experience. Ex. 27 at 84:23-

   85:8.

           58.    Bour assumes there is no need for TocMail to incur any research and development

   costs through 2035 and did not account for any. Ex. 27 at 77:1-18, 79:17-80:2; Ex. 29 at 25:10-15.

           59.    Bour’s lost profits calculation is also based on TocMail’s company being a billion

   dollar a year company, but TocMail has had no valuation conducted. Ex. 27 at 47:5-7, 92:21-93:4.

           60.    Bour failed to consider how sales would be impacted if Microsoft would revise or

   remove any of the messages at issue. Ex. 27 at 120:14-21, 144:5-16; Ex. 29 at 42:8-14, 50:1-10.

           61.    TocMail’s corporate representative testified that TocMail would only seek three

   years’ worth of lost profits if corrective advertising occurred. Ex. 22 at 145:1-25.

      J. TocMail’s Disgorgement Damages Theory is Unfounded.

           62.    Initially, TocMail sought disgorgement of Microsoft’s profits dating back from

   2011, an arbitrary date, through the present. TocMail’s Original Response to Microsoft’s First Set

   of Interrogatories (“Exhibit 30”) at Response to Interrogatory No. 8.




                                                    14
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 15 of 17




          63.     TocMail has now retreated from seeking damages dating back to 2011, but has not

   yet determined what its damages are, even though discovery has closed. Ex. 12 at Response to

   Interrogatory No. 8 (TocMail “reserves the right to determine whether the disgorgement time

   period shall start in 2015 (with the introduction of Safe Links) or 2019 (with the launch of

   TocMail).”

          64.     TocMail’s disgorgement amount is based on Bour’s estimates of Microsoft’s U.S.

   and global revenues for ATP/Defender and Office 365 with ATP/Defender between July 2015 and

   June 2020, which are $7.3 Billion and $14.2 Billion, respectively. Ex. 26 ¶ 75.

          65.     Bour admitted that she did not at any point calculate Safe Links’ revenues, and

   instead simply provided the revenues for ATP/Defender and Office 365 with ATP/Defender,

   broader products that integrate Safe Links as one feature among many features, services and sub-

   products, including, for example, Safe Attachments or PowerPoint. Ex. 27 at 20:19-21:4, 37:4-8,

   39:23-40:3, 82:15-83:5, 165:1-166:6, 166:21-167:10.

          66.     Bour did not determine the revenue derived specifically from Safe Links, nor was

   the Safe Links revenue tied to each of the alleged false statements to which consumer purchases

   should be causally linked. Ex. 10 at ¶¶ 68-72, Ex. 27 at 38:9-40:18, 114:14-21, 140:14-19; Ex. 29

   at 216:16-22, 218:14-219:2.

          67.     Bour testified that the reason she did not attempt to assign a value to Safe Links

   individually, but instead utilized the price of Microsoft products sold with the Safe Links feature,

   because she was operating under “the theory … that the safety offered by … Safe Links is a critical

   part of the brand and its image as being a safe product,” but she has no evidence to support her

   theory because TocMail did not conduct a consumer survey or obtain any evidence that supports

   this notion. Ex. 27 at 43:1-25, 38:9-13, 38:19-22, 40:3-5; see id. 118:20-119:13, 138:5-20.




                                                   15
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 16 of 17




   Dated: July 9, 2021                Respectfully submitted,

                                      /s/ Evelyn A. Cobos
                                      Evelyn A. Cobos

                                      GREENBERG TRAURIG, LLP
                                      1000 Louisiana Street, Suite 1700
                                      Houston, Texas 77002
                                      Telephone: (713) 374-3541
                                      Facsimile: (713) 374-3505
                                      MARY-OLGA LOVETT
                                      Email: lovettm@gtlaw.com

                                      GREENBERG TRAURIG, P.A.
                                      333 S.E. 2nd Avenue, Suite 4400
                                      Miami, Florida 33131
                                      Telephone: (305) 579-0500
                                      Facsimile: (305) 579-0717
                                      FRANCISCO O. SANCHEZ
                                      Florida Bar No. 598445
                                      Email: sanchezo@gtlaw.com
                                             orizondol@gtlaw.com
                                      EVELYN A. COBOS
                                      Florida Bar No. 092310
                                      Email: cobose@gtlaw.com
                                             FLService@gtlaw.com

                                      Attorneys for Microsoft Corporation




                                        16
Case 0:20-cv-60416-AMC Document 100 Entered on FLSD Docket 07/09/2021 Page 17 of 17




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 9th day of July, the foregoing document is being served

   this day on all counsel of record on the service list via electronic mail.

                                                  /s/ Evelyn A. Cobos
                                                  EVELYN A. COBOS



                                             SERVICE LIST

    JOHNSON & MARTIN, P.A.
    Joshua D. Martin
    500 W. Cypress Creek Rd., Suite 430
    Ft. Lauderdale, FL 33602
    Tel: (954) 790-6699
    Fax: (954) 206-0017
    Email: josh.martin@johnsonmartinlaw.com

    Attorneys for Plaintiff




                                                     17
